 

Case 1:20-cv-03844-GBD Document 15

Filed 07/29/20 Page 1 of 1

   
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
     

 

  

 

 

ele x a
AXIS SURPLUS INSURANCE COMPANY JUL 29 209 i
, YUL 2.9 i
pocorn sh 292020 j
Plaintiff,
ORDER
-against-
20 Civ. 3844 (GBD)
YOUNGLOVE CONSTRUCTION, LLC,
Defendant.
Ce x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

Dated: New York, New York SO ORDERED.
July 29, 2020

 

ited States District Judge

 
